

117 HR 3383 IH: Civics Learning Act of 2021
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3383IN THE HOUSE OF REPRESENTATIVESMay 20, 2021Mr. Crist (for himself, Mr. Aguilar, Mr. Bishop of Georgia, Mr. Carson, Mr. Casten, Ms. Castor of Florida, Mr. Cicilline, Ms. Clarke of New York, Ms. Dean, Mr. DeFazio, Mr. Deutch, Mrs. Dingell, Mr. Espaillat, Mrs. Hayes, Ms. Jackson Lee, Mr. Keating, Ms. Kelly of Illinois, Ms. Kuster, Mr. Langevin, Mr. Lawson of Florida, Mr. Lowenthal, Mr. Lynch, Mr. Sean Patrick Maloney of New York, Ms. McCollum, Mr. McGovern, Ms. Meng, Ms. Moore of Wisconsin, Mrs. Murphy of Florida, Mr. Raskin, Ms. Roybal-Allard, Ms. Sánchez, Ms. Scanlon, Ms. Schakowsky, Mr. Sires, Mr. Thompson of Mississippi, Mrs. Watson Coleman, Ms. Wild, Ms. Williams of Georgia, and Mr. Larson of Connecticut) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Elementary and Secondary Education Act of 1965 to increase civics education programs, and for other purposes.1.Short titleThis Act may be cited as the Civics Learning Act of 2021.2.FindingsCongress finds the following:(1)The dearth of civics lessons available to students across the United States has helped to foster a political climate that is deeply partisan and divided.(2)Polarized party politics in the United States has fractured public morale in our institutions and has created an environment in which people are less likely to be well-informed on the current state of affairs and to participate in the political process.(3)According to the Annenberg Constitution Day Civics Survey conducted by the Annenberg Public Policy Center of the University of Pennsylvania—(A)in 2018, only 32 percent of people in the United States surveyed were capable of naming all 3 branches of Government, while 33 percent of Americans were not able to name any of the branches of government;(B)in 2018, 30 percent of people in the United States surveyed knew that the Senate is in charge of Supreme Court nominee confirmations; and(C)in 2017, 37 percent could not name any of the rights guaranteed under the First Amendment.(4)In 2014, only 23 percent of eighth graders were found to have performed at or above the proficient level on the National Assessment of Educational Progress civics exam conducted by the National Center of Education Studies.(5)A lack of knowledge on the basics of the structure of our democratic republic creates an increasingly ill-prepared electorate which overtime has, and will continue to, contribute to a weakened democracy.3.Amendments to the Elementary and Secondary Education Act of 1965Section 2233 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6663) is amended—(1)in subsection (a)—(A)by inserting and prioritize innovative civics learning and teaching, including by encouraging after to encourage; and(B)by inserting (including students and teachers at high-need schools (as defined in section 2221)) before the period;(2)in subsection (b)—(A)by inserting and appropriated under subsection (h) of this section after 2231(b)(2); and(B)by striking paragraph (2) and inserting the following:(2)may include—(A)hands-on civic engagement activities for teachers and students;(B)activities about the history and principles of the Constitution of the United States, including the Bill of Rights;(C)before-school, during-school, after-school, and extracurricular activities;(D)activities that include service learning and community service projects that are linked to school curriculum;(E)activities that encourage and support student participation in school governance; and(F)online and video game based learning.;(3)in subsection (c), by striking paragraph (3) and inserting the following:(3)Diversity of projects(A)Diversity of grantsIn awarding grants under this section, the Secretary shall ensure that, to the extent practicable, grants are distributed among eligible entities that will serve geographically diverse areas, including urban, suburban, and rural areas, and public elementary schools.(B)Allocation of grant fundingTo the extent practicable based on the applications received under subsection (d), the Secretary shall ensure that—(i)not less than 30 percent of the grant funds under this section are awarded to eligible entities that serve elementary school students and teachers;(ii)not less than 30 percent of the grant funds under this section are awarded to eligible entities that serve middle school students and teachers; and(iii)not more than 40 percent of the grant funds under this section are awarded to eligible entities that serve high school students and teachers.; (4)in subsection (d), by inserting , and containing such information, after manner; and(5)by adding at the end the following:(f)Grant award preferenceIn awarding grants under this section, the Secretary shall give preference to applications for programs that carry out the activities listed in subsection (b)(2) for the purpose of strengthening civics education and learning.(g)Annual reportNot later than 90 days after the end of each fiscal year, the Secretary shall submit to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a report containing—(1)a description of each eligible entity awarded a grant under this section during the preceding fiscal year;(2)a description of whether each such eligible entity was able to met each of the purposes under subsection (a), and if so, how such eligible entity was able to meet such purposes; and(3)any recommendations for continuation of the grant program under this section.(h)Authorization of appropriationsIn addition to the amounts reserved under section 2231(b)(2), there are authorized to be appropriated $30,000,000 to carry out this section for fiscal year 2022..